Citation Nr: 1229068	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-39 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Service connection for a psychiatric disorder other than PTSD, to include as secondary to a service-connected lumbar spine disorder.  

3.  Service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disorder.

4.  Entitlement to an increased evaluation for a lumbar spine disorder, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karen B. Siegel, Agent

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active military duty from July 1982 to August 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The jurisdiction of the case is now with the Cleveland, Ohio RO.

In a May 2011 decision on appeal, the Board found that new and material evidence had been received, reopened the claims for service connection for a cervical spine disorder and a psychiatric disorder other than PTSD, and remanded the claims for further evidentiary development of requesting VA compensation examinations for a psychiatric disorder other than PTSD and cervical spine disorder.  In the May 2011 decision on appeal, the Board also remanded the claims for service connection for PTSD, increased rating for a lumbar spine disability, and entitlement to a TDIU for further evidentiary development of requesting VA compensation examinations for PTSD and a lumbar spine disability.  The Board also directed the RO to clarify the Veteran's representation before the VA.  This development was accomplished, and the claims were readjudicated on the merits in a March 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  The Veteran did not engage in combat with the enemy during service.

3.  An in-service stressor sufficient to cause PTSD has not been verified.

4.  The Veteran does not have PTSD due to a verified in-service stressor.

5.  Symptoms of a psychiatric disorder were not chronic in service.

6.  Symptoms of a psychiatric disorder have not been continuous since service separation. 

7.  The Veteran's psychiatric disorder is not related to active service.

8.  The Veteran's psychiatric disorder is not causally related to or permanently worsened by service-connected disabilities.

9.  The Veteran did not sustain a cervical spine injury or disease in service.

10.  Cervical spine disorder symptoms were not chronic in service.

11.  Cervical spine disorder symptoms have not been continuous since service separation.

12.  The Veteran's cervical spine disorder is not related to active service.

13.  The Veteran's cervical spine disorder is not causally related to or permanently worsened by service-connected disabilities.

14.  For the entire increased rating period, the Veteran's lumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

15.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304 (2011).

2.  A psychiatric disorder, other than PTSD, was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§  1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.3.07, 3.309, 3.310 (2011).

3.  A cervical spine disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2011); 
38 C.F.R. §§ 3.159, 3.303, 3.3.07, 3.309, 3.310 (2011).

4.  For the entire increased rating period, the criteria for a rating in excess of 
20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2011).

5.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely March 2006, April 2007, and August 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in February and 
March 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in regard to the issues of service connection for PTSD, a psychiatric disorder other then PTSD, and cervical spine disorder are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of service connection for PTSD, a psychiatric disorder other then PTSD, and cervical spine disorder, has been met.  38 C.F.R. § 3.159(c)(4).  

Concerning the issue of an increased rating for service-connected lumbar spine disability, the RO sent a letter to the Veteran in March 2006 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.

The Veteran was also provided a VA examination in connection with his increased rating claim, which is found to be adequate for rating purposes.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examinations, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304; see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to the combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, a new provision was added to regulations applicable to PTSD.  This provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

It is noted that this new regulation does not apply in this case.  The Veteran has claimed PTSD due to non-combat stressors, specifically injuring his back in a repelling accident during training.  This does not meet the initial criterion for the new regulation of "fear of hostile military or terrorist activity."

The Veteran has alleged that he has PTSD due to hurting his back in a repelling accident during training.  The service records show that the Veteran was not engaged in combat with the enemy.  The service treatment records indicate that the Veteran had a low back injury in May 1985 after lifting a 25 pound box, also noted to be a foot locker.  The service treatment records do not show evidence of a back injury sustained in the claimed repelling accident.  On VA examinations in December 1986 and April 1989, the Veteran reported that his back was injured in service when picking up a foot locker in 1985.  During the April 1989 examination, he also reported that he had a reoccurrence of back pain in 1987 while helping a friend move a refrigerator.  He did not report injuring his back in a repelling incident during either examination.  On VA examination in February 2000, he reported a history of an injury to the lower back following a repelling accident in 1984.  In an April 2008 formal finding, the RO reported that they were unable to verify the reported PTSD stressor based upon the evidence submitted by the Veteran.  While the Veteran has asserted that he injured his back in a repelling incident, the service treatment records do not show such an incident.  The service treatment records show a low back injury due to picking up a box or foot locker and that account of the incident was related by the Veteran in post service VA examinations in 1988 and 1989.  It was not until February 2000, that the Veteran reported injuring his back in a repelling accident, which accident he now asserts is the cause of PTSD.  The Board finds that the Veteran's assertions as to having a repelling accident in service are not credible based on the evidence show in the service treatment records and his inconsistent statement as to origin of his back injury.  As such, there is no confirmation of the non-combat stressor upon which the Veteran's PTSD claim is based.  See Cohen, 10 Vet. App. at 134 ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented. "); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor).

As noted, there is no evidence that the Veteran engaged in combat with the enemy, and PTSD was not diagnosed in service.  A private July 2007 psychological examination diagnosed PTSD; however, the PTSD diagnosis was not based upon the Veteran's alleged in-service stressor.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor.  Cohen, 
10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  During the July 2007 examination, the Veteran did not mention an in-service stressor of hurting his back in a repelling accident during training.  As noted above, the Board finds that the Veteran's lay statement as to hurting his back in a repelling accident in service is not credible.  In the March 2012 VA PTSD examination, the VA examiner opined that the Veteran's reported stressor of hurting his back in a repelling accident was not adequate to support a diagnosis of PTSD.  For these reasons, the Board finds that there is no credible supporting evidence that the claimed in-service stressor actually occurred.

For these reasons, the Board finds that in-service stressor sufficient to cause PTSD has not been verified.  As there is no credible supporting evidence of an in-service
stressful event which qualifies as a PTSD stressor upon which a diagnosis of PTSD may be made, and there is no evidence of PTSD in service or of continuous symptoms thereafter, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Psychiatric Disorders Other than PTSD

The Veteran has claimed entitlement to service connection for a psychiatric disorder, which he essentially contends developed secondary to his service-connected lumbar spine disability.  While this claim appears to be for secondary service connection, the Board will also consider whether the psychiatric disorder is directly related to service.

As noted above, the Board has found that the evidence does not show that the Veteran engaged in combat with the enemy during active service.  After a review of the evidence, the Board finds that the evidence shows no diagnosis of a psychiatric disorder in service, and no psychiatric symptoms in service, including that symptoms of a psychiatric disorder were not chronic in service.  The Veteran's service treatment records are negative for any complaints or treatment for a psychiatric disorder.  An August 1984 service treatment record reflected the Veteran was alert and oriented in all spheres.  A May 1985 service treatment record reflected the Veteran was alert and oriented in all spheres.  In a December 1985 service "Report of Medical Board," the Veteran did not report any psychiatric disorder or psychiatric disorder symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that psychiatric disorder symptoms have not been continuous since service separation in 
August 1986.  Following service separation in August 1986, the evidence of record shows no complaints, diagnosis, or treatment for a psychiatric disorder until 
August 2001.  The absence of post-service findings, diagnosis, or treatment after service for 15 years until 2001 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic psychiatric disorder symptoms in service or continuous symptoms of a psychiatric disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

While the Veteran is competent to state that he had psychiatric disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of psychiatric disorder symptoms in service and continuous psychiatric disorder symptoms since service, made in the context of the January 2006 claim of service connection (disability compensation) for a psychiatric disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic psychiatric disorder symptoms in service and continuous post-service psychiatric disorder symptoms are inconsistent with the service treatment record evidence.

The Veteran's recent statements of chronic psychiatric disorder symptoms in service and continuous post-service psychiatric disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  VA treatment records dated from December 1986 to 
August 2001 do not reflect any report of an in-service psychiatric disease, chronic psychiatric disorder symptoms in service, or continuous psychiatric disorder symptoms since service separation.  Private treatment records dated from 
February 2000 to June 2007 do not reflect any report of an in-service psychiatric disease, chronic psychiatric disorder symptoms in service, or continuous psychiatric disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a psychiatric disease in service, chronic psychiatric disorder symptoms in service, or continuous psychiatric disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Other evidence tending to show that psychiatric disorder symptoms have not been continuous since service separation include an April 1989 VA examination, where the Veteran did not report any psychiatric disorder or psychiatric disorder symptoms.  The Veteran is also in receipt of disability benefits by the SSA, which explicitly found him unable to work due entirely to cervical spondylosis and degenerative disc disease of the lumbar spine.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The absence of any significant complaints or findings of a psychiatric disorder, especially the absence of any assertion or history from the Veteran to SSA examiners even mentioning any psychiatric disorder symptoms or alleging occupational impairment due to psychiatric disorder symptoms, also tends to weigh against a finding of continuity of psychiatric disorder symptoms since service separation.  

The Board also notes that the Veteran's service connection claims to VA for other disabilities in October 1986 and March 1987 did not include or mention a psychiatric disorder; the first time the Veteran had asserted a psychiatric disease during service and continuous psychiatric disorder symptoms since service was in January 2006.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed claims for service connection, but did not mention psychiatric disorder symptoms at that time.  This suggests to the Board that there was no pertinent psychiatric disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1986 and 1987 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder at the time of the October 1986 and March 1987 claims, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of psychiatric disorder symptomatology at the time he filed the claims.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed psychiatric disability is not related to his active service.  In a March 2012 VA opinion, the VA examiner opined that because the results of the psychological testing indicated gross over-reporting of symptoms and functional impairment, it was not possible to confirm any psychiatric diagnosis.  The VA examiner further opined that the Veteran had been previously diagnosed with a mood disorder; however, even with a confirmed diagnosis, there was no continuous treatment that would suggest a link between the Veteran's mood disorder and his active duty service.  

The weight of the competent evidence demonstrates no relationship between the claimed psychiatric disorder and his military service, including no credible evidence of continuity of symptomatology of a psychiatric disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current psychiatric disability to service, the only probative nexus opinion on file, in March 2012, weighs against the claim.  The March 2012 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the Veteran's own reported histories and complaints, and fully articulated the opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a psychiatric disorder to service.  

The Veteran is also claiming that his psychiatric disorder is the direct result of his service-connected disabilities, specifically service-connected lumbar spine disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran is service connected for a lumbar spine disability.  In a 
September 2001 VA treatment record, the Veteran was diagnosed with depression.  The Board finds that the weight of the evidence demonstrates that the claimed psychiatric disorder, other that PTSD, is not proximately due to or aggravated by the service-connected lumbar spine disability.  In the May 2012 VA medical opinion, which weighs against the Veteran's claim, the VA examiner opined that the Veteran did not have a current diagnosis of a psychiatric disorder.  

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, other than PTSD, including as secondary to a service-connected disability, and outweighs the Veteran's more recent contentions regarding in-service chronic psychiatric disorder symptoms and continuous post-service psychiatric disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 




Service Connection for a Cervical Spine Disorder

The Veteran has claimed entitlement to service connection for cervical spine disorder, which he essentially contends developed secondary to his service-connected lumbar spine disability.  While this claim appears to be for secondary service connection, the Board will also consider whether the cervical spine disorder is directly related to service.

As noted above, the Board has found that the evidence does not show that the Veteran engaged in combat with the enemy during active service.  After a review of the evidence, the Board finds that the evidence shows no diagnosis of a cervical spine disorder in service, and no cervical spine disorder symptoms in service, including that symptoms of a cervical spine disorder were not chronic in service.  The Veteran's service treatment records are negative for any complaints or treatment for a cervical spine disorder.  In a December 1985 service "Report of Medical Board," the Veteran did not report any cervical spine injury or cervical spine disorder symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that cervical spine disorder symptoms have not been continuous since service separation in 
August 1986.  Following service separation in August 1986, the evidence of record shows no complaints, diagnosis, or treatment for a cervical spine disorder until March 2000.  The absence of post-service findings, diagnosis, or treatment after service for 14 years until 2000 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic cervical spine disorder symptoms in service or continuous symptoms of a cervical spine disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

While the Veteran is competent to state that he had cervical spine disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of cervical spine disorder symptoms in service and continuous cervical spine disorder symptoms since service, made in the context of the 
January 2006 claim of service connection (disability compensation) for a cervical spine disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles.  The recent statements of chronic cervical spine disorder symptoms in service and continuous post-service cervical spine disorder symptoms are inconsistent with the service treatment record evidence.

The Veteran's recent statements of chronic cervical spine disorder symptoms in service and continuous post-service cervical spine disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA treatment records dated from December 1986 to March 2000 do not reflect any report of an in-service cervical spine injury, chronic cervical spine disorder symptoms in service, or continuous cervical spine disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a cervical spine injury in service, chronic cervical spine disorder symptoms in service, or continuous cervical spine disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond.  

Other evidence tending to show that cervical spine disorder symptoms have not been continuous since service separation include a December 1986 VA examination, where the Veteran did not report any cervical spine disorder or cervical spine disorder symptoms.  In an April 1997 VA treatment record, X-Rays of the cervical spine were normal.  In a February 2000 VA examination, the Veteran did not report any cervical spine disorder or cervical spine disorder symptoms.  In an August 2004 private treatment record, the Veteran reported injuring his neck in a car accident in 2000.  In the February 2012 VA spine examination, the Veteran reported the onset of his cervical spine disability was February 2000.  

The Veteran is also in receipt of disability benefits by the SSA, which explicitly found him unable to work due entirely to cervical spondylosis and lumbar spine degenerative disc disease.  The SSA Administrative Law Judge found that the Veteran was unable to work due, in part, to cervical spondylosis as of March 2000.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors, 2 Vet. App. at 188.  This evidence has no tendency to show in-service cervical spine injury or symptoms during service or continuous post-service cervical spine disorder symptoms since service.  Because this evidence tends to show the Veteran's own report of a post-service onset of cervical spine disorder symptoms years after service in 2000, and by omission of any history of cervical spine injury in service or any symptoms of a cervical spine disorder prior to 2000 also tends to show no chronic in-service or continuous post-service cervical spine disorder symptoms, this evidence tends to weigh against a finding that the currently diagnosed cervical spine disability is related to service.

The Board also notes that the Veteran's service connection claims to VA for other disabilities in October 1986 and March 1987 did not include or mention a cervical spine disorder; the first time the Veteran had asserted a cervical spine injury during service and continuous cervical spine disorder symptoms since service was in January 2006.  See Cromer (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed claims for service connection, but did not mention cervical spine disorder symptoms at that time.  This suggests to the Board that there was no pertinent cervical spine disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1986 and 1987 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a cervical spine disorder at the time of the October 1986 and March 1987 claims, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of cervical spine disorder symptomatology at the time he filed the claims.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed cervical spine disability is not related to his active service.  In the February 2012 VA spine examination, the VA examiner opined that the Veteran's cervical spine disability was not related to active duty service.  The VA examiner reasoned that the Veteran only reported a lumbar spine injury from the repelling accident in service and that the cervical spine disability was as likely as not related to an inherited deficiency of the annular ligaments surrounding the disc material of the cervical spine.  The VA examiner further reasoned that this was likely the cause of the cervical spine disability, because there was no history of injury that precipitated the onset of the neck pain in 2000.

The weight of the competent evidence demonstrates no relationship between the Veteran's current cervical spine disorder and his military service, including no credible evidence of continuity of symptomatology of a cervical spine disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current cervical spine disability to service, the only probative nexus opinion on file, in February 2012, weighs against the claim.  The February 2012 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a cervical spine disorder to service.  

The Veteran is also claiming that his cervical spine disorder is the direct result of his service-connected lumbar spine disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, 
(2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran is service connected for a lumbar spine disability.  In a March 2000 VA treatment record, the Veteran was diagnosed with cervical spondylosis.  The Board finds that the weight of the evidence demonstrates that the Veteran's cervical spine disorder is not proximately due to or aggravated by the service-connected lumbar spine disability.  

In a March 2000 private treatment record, the private examiner opined that the Veteran's neck problem was not related to his lower back problems.  In the February 2012 VA spine opinion, which weighs against the Veteran's claim, the VA examiner opined that the cervical spine disorder was unrelated to the cervical spine disability.  The VA examiner opined that the Veteran was treated for a year in service after his initial lumbar strain, but there was no mention of any cervical spine complaints during that time.  The VA examiner further opined that the cervical spine disability was as likely as not related to an inherited deficiency of the annular ligaments surrounding the disc material of the cervical spine.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a cervical spine disorder, including as secondary to a service-connected disability, and outweighs the Veteran's more recent contentions regarding in-service chronic cervical spine disorder symptoms and continuous post-service cervical spine disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 
38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain 
(DC 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The DCs for the spine are as follows: 5235 Vertebral fracture or dislocation; 
5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 
DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Lumbar Spine Increased Disability Rating

The Veteran is in receipt of a 20 percent rating for service-connected lumbar spine disability for the entire increased rating period under the provisions of 38 C.F.R. 
§ 4.71a, DC 5237.  

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected lumbar spine disability for the entire increased rating period.  Specifically, the evidence does not show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

The April 2006 VA examination of the spine reflects that the Veteran experienced functional limitations of limited prolonged walking, sitting, and standing.  He reported constant throbbing sharp pain and stiffness in the lower back.  He also reported flare-ups two to three times per week, where his mobility was limited.  The Veteran reported that he used a wheelchair for ambulation.  The examiner noted that there were no incapacitating episodes within the last 12 month period and no associated neurological symptoms due to nerve root involvement.  The diagnosis was herniated disc at L4-5 and L5-S1.  

The VA examiner reported that he was unable to perform range of motion testing of the thoracolumbar spine, because the Veteran reported that he was in too much pain and had to sit down after a few seconds.  The VA examiner reported that the Veteran was able to sit in his wheelchair with his back flexed at 90 degrees.  The VA examiner also reported back spasms periodically throughout the examination.  The VA examiner also reported no negative lordosis, kyphosis, or anklyosis.  

In the February 2012 VA examination of the spine, the Veteran reported constant pain in his lower back and using a TENS unit and steroid injections for relief.  He also reported flare-ups two to three times per week, where his mobility was limited.  The Veteran reported that he used a wheelchair for ambulation.  The VA examiner reported that the Veteran stands with his knees bent and his thoracolumbar spine partially flexed and partially rotated.  The VA examiner also reported no negative lordosis, kyphosis, or ankylosis.  The examiner noted that there were no incapacitating episodes within the last 12 month period and no associated neurological symptoms due to nerve root involvement.  The diagnosis was degenerative disc disease of the thoracolumbar spine.  

A range of motion summary in February 2012 indicated that the Veteran's flexion was 20 to 90 degrees, without pain.  Extension was 0 to 15 degrees, without pain.  Right and left lateral flexion were 0 to 30 degrees, without pain.  Right and left rotation were 0 to 30 degrees, without pain.  On repetitive use, the VA examiner opined that there was no pain and no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Based upon these findings, the Board finds the assignment of a rating in excess of 20 percent for lumbar spine disability is not warranted, as the requirements of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome have not been met at any time during the increased rating period.  38 C.F.R. § 4.71a, DC 5237.  Specifically, overall flexion was found to be 90 degrees.  The February 2012 VA examination report reflects repetitive motion did not show any pain and that there was no additional limitation of motion with repetitive use due to weakness, impaired endurance, or incoordination.

The evidence also does not show that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician.  In the 
April 2006 and February 2012 VA spine examinations, the VA examiners reported no incapacitating episodes.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as limited prolonged walking, sitting, and standing, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the February 2012 VA examination report reflects specific findings of limitation of flexion to 90 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

The Board has considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the lumbar spine disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which this disability is evaluated.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 20 percent for lumbar spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected lumbar spine disability.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected lumbar spine disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  In a March 2007 statement, the Veteran wrote being unemployed due to the severity of the service-connected disabilities, specifically his service-connected lumbar spine disability, since 2000.  

After a review of all the evidence, the Board concludes that entitlement to a TDIU is not warranted for any period.  The Veteran has one service-connected disability: a lumbar spine disability, rated as 20 percent disabling.  The Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration for TDIU because the Veteran does not have one disability that is rated at 60 percent or more.  Because the Veteran has one service-connected disability, the disability must be rated at 60 percent or more to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration for a TDIU.  Those criteria are not met here. 

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, the Veteran has a high school diploma and three years of college credits.  The Veteran also reported that his last steady employment was in 2000 when he stopped working due to his service-connected physical disabilities and PTSD.  

The Veteran is in receipt of disability benefits by the SSA, which explicitly found him unable to work due entirely to cervical spondylosis and lumbar spine degenerative disc disease.  The SSA Administrative Law Judge found that the Veteran was unable to work due, in part, to degenerative disc disease of the lumbar spine as of March 2000.  The SSA decision reflected that cervical spondylosis was the primary diagnosis and degenerative disc disease of the lumbar spine was the secondary diagnosis.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors, 2 Vet. App. at 188.  It is important to note that the SSA opinion described above was predicated on the impairment caused by cervical and lumbar spine disabilities.  Only the Veteran's lumbar spine disability is service connected and only the impairment from that disability alone can be considered.

There are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected conditions or that he is incapable of doing any type of productive work.  In a June 2000 private spine examination, the Veteran reported being able to work until February 2000, when he woke up with severe pain in the neck.  The private examiner opined that due to the Veteran's cervical spine injury, it was doubtful that the Veteran could manage sedentary work; however, the private examiner further opined that with proper treatment the Veteran could be improved to a sedentary light work status.  In the October 2000 VA examination of the spine, the Veteran reported being unemployed due to worsening neck symptoms.  In the April 2006 VA examination of the spine, the VA examiner reported that there was no functional limitations on the Veteran's occupation, because the Veteran was incarcerated and not working in that facility. 

In the February 2012 VA examination of the spine, the VA examiner reported that the Veteran could no longer do heavy or moderate work of a regular basis.  The VA examiner also reported that the neurosurgeon in 2000 felt that the Veteran was unable to work due to the severity of his cervical spine disorder.  

For these reasons, the Board finds that the weight of the competent, credible and probative evidence demonstrates that the criteria for TDIU have not been met.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder, other than PTSD, is denied.

Service connection for a cervical spine disorder is denied.

An increased disability rating for lumbar spine disability, in excess of 20 percent, is denied

A TDIU is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


